DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of January 22, 2021. Applicant’s claim for the benefit of foreign application JP 2020-010519 with the filing date of January 27, 2020 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP 3138706) further in view of Odate et al. (US Pub. 2015/0360655).
Regarding claim 1, Lee teaches A vehicle behavior control device that controls a behavior of a vehicle when another vehicle is predicted to collide with a side surface of the vehicle, the vehicle behavior control device comprising: an other vehicle detection unit configured to detect the another vehicle (see at least Lee para 386: "Referring to FIGS. 14 and 15, the processor 170 may detect other vehicles 1410 and 1510 approaching from the right side in a surroundings-of-vehicle image."); a collision prediction unit configured to predict that the another vehicle will collide with the side surface of the vehicle (see at least Lee para 388: "The processor 170 may predict collision with the vehicles 1410 and 1510 approaching from the right side. Herein, the vehicles 1410 and 1510 approaching 40 from the right side may be vehicles traveling toward the driver's vehicle 700 from the right side of the driver's vehicle 700."); a physical quantity determination unit configured to determine a physical quantity relationship between relative physical quantities of the another vehicle and the vehicle (see at least Lee para 390: "The processor 170 may detect heights 1415 and 1515 of other vehicles approaching from the right side in the received image."). Lee teaches adjusting the suspension based on the height of the incoming vehicle to minimize damage from being burrowed or flipped (see at least Lee para 390-394), but Lee does not explicitly teach controlling the brakes based on the height. However Odate teaches in a similar field of collision mitigation a brake control unit configured to individually and independently control brakes corresponding to respective vehicle wheels (see at least Odate para 233: "Further, the traveling control unit 416 includes an ABS function, for example, which determines a slip-lock state of the respective wheels 452, and through the hydraulic control unit 418, independently adjusts the brake hydraulic pressures of each of the wheels 452 during braking."), and to cause a braking force of the brakes on a collision side and a braking force of the brakes on a non-collision side to differ from each other, in accordance with the physical quantity relationship determined by the physical quantity determination unit, in a case that a collision is predicted by the collision prediction unit (see at least Odate para 256: "However, the braking forces applied to the plurality of wheels (in this example, the left rear wheel 452c and the right rear wheel 452d) on the opposite side from the collision site differ in that they are increased separately, respectively, responsive to the collision site."). It would have been obvious to someone skilled in the art before the effective filing date to modify Lee with Odate to include controlling the brakes based on the motivation to control the vehicle after an accident to prevent a collision with another vehicle (see at least Lee para 125).
Regarding claim 6, Lee teaches the vehicle behavior control method comprising: an other vehicle detecting step of detecting the another vehicle (see at least Lee para 386: "Referring to FIGS. 14 and 15, the processor 170 may detect other vehicles 1410 and 1510 approaching from the right side in a surroundings-of-vehicle image."); a collision predicting step of predicting that the another vehicle will collide with the side surface of the vehicle (see at least Lee para 388: "The processor 170 may predict collision with the vehicles 1410 and 1510 approaching from the right side. Herein, the vehicles 1410 and 1510 approaching 40 from the right side may be vehicles traveling toward the driver's vehicle 700 from the right side of the driver's vehicle 700."); a physical quantity determination step of determining a physical quantity relationship between relative physical quantities of the another vehicle and the vehicle (see at least Lee para 390: "The processor 170 may detect heights 1415 and 1515 of other vehicles approaching from the right side in the received image."). Lee teaches adjusting the suspension based on the height of the incoming vehicle to minimize damage from being burrowed or flipped (see at least Lee para 390-394), but Lee does not explicitly teach controlling the brakes based on the height. However Odate teaches in a similar field of collision mitigation wherein brakes corresponding to respective vehicle wheels are allowed to be individually and independently controlled (see at least Odate para 229: "The brake pressures for each of the brake actuators 454 are controlled respectively by the four pressure adjusting devices 478 (first through fourth pressure adjusting devices 478a to 478d) in the hydraulic control unit 418,"), a brake controlling step of causing a braking force of the brakes on a collision side and a braking force of the brakes on a non-collision side to differ from each other (see at least Odate para 233: "Further, the traveling control unit 416 includes an ABS function, for example, which determines a slip-lock state of the respective wheels 452, and through the hydraulic control unit 418, independently adjusts the brake hydraulic pressures of each of the wheels 452 during braking."), in accordance with the physical quantity relationship determined in the physical quantity determination step, in a case that a collision is predicted in the collision predicting step (see at least Odate para 256: "However, the braking forces applied to the plurality of wheels (in this example, the left rear wheel 452c and the right rear wheel 452d) on the opposite side from the collision site differ in that they are increased separately, respectively, responsive to the collision site."). It would have been obvious to someone skilled in the art before the effective filing date to modify Lee with Odate to include controlling the brakes based on the motivation to control the vehicle after an accident to prevent a collision with another vehicle (see at least Lee para 125).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Odate further in view of Kim et al. (KR 100192316).
Regarding claim 2, the combination of Lee and Odate remains as applied to claim 1. Lee further teaches the collision prediction unit predicts a time of the collision of the another vehicle with the side surface of the vehicle (see at least Lee para 128: "For example, the processor 170 may calculate the TTC with a vehicle approaching from the left side or the right side. If the TTC is less than or equal to a reference value, the processor 170 may predict occurrence of collision."); and in a case that the physical quantity determination unit determines that the physical quantity of the another vehicle is less than the physical quantity of the vehicle (see at least Lee para 393: "For example, as shown in FIG. 15, when the height 1515 of another vehicle 1510 approaching from the right side is smaller than a reference value, the processor 170 may provide a control signal for lowering the right wheel suspensions 920 and 940. Herein, the reference value may correspond to the height of the driver's vehicle 700."). Lee does not explicitly teach controlling the brake force. However Kim teaches in a similar field of collision response the brake control unit makes the braking force of the brakes on the collision side greater than the braking force of the brakes on the non-collision side at a predetermined time prior to the time of the collision (see at least Kim Abstract : "A brake device is prepared with brake cylinders(1,2) and brake pressure operators(3,4) Herein, a detector(5) recognizes a balance state of a vehicle and a detector(6) senses a shock state of the vehicle. When the vehicle is inclined in a state of being given a shock, an electronic control unit(7) increases the brake pressure of a brake cylinder on a side where the vehicle is ascended. On the other hand, the electronic control unit sends a control order to the brake pressure operators(3,4) to decrease the pressure of the opposite brake cylinder. Accordingly, the upset of the vehicle is prevented."). It would have been obvious to someone skilled in the art before the effective filing date to modify Lee with Kim to include controlling brake forces based on the motivation to prevent vehicle rollovers. The combination of Lee, Odate, and Kim does not explicitly teach the system makes the braking force of the brakes on the non-collision side greater than the braking force of the brakes on the collision side after the collision, however Lee does teach providing height control on the suspension of a vehicle when an overturning situation is detected after a collision with another vehicle (see at least para 22) and Kim teaches controlling the brake pressure based on the tilt of a vehicle (see at least the abstract of Kim). It would have been obvious to combine Lee and Kim to include switching the braking force of a vehicle after a collision based on the motivation to prevent an overturn incident after a collision.
Regarding claim 3, the combination of Lee and Odate remains as applied to claim 1. Lee further teaches the collision prediction unit predicts a time of the collision of the another vehicle with the side surface of the vehicle (see at least Lee para 128: "For example, the processor 170 may calculate the TTC with a vehicle approaching from the left side or the right side. If the TTC is less than or equal to a reference value, the processor 170 may predict occurrence of collision."); and in a case that the physical quantity determination unit determines that the physical quantity of the another vehicle is greater than the physical quantity of the vehicle (see at least Lee para 391: "For example, as shown in FIG. 14, when the height 1415 of the vehicle 1410 approaching from the right side is larger than a reference value, the processor 170 may provide a control signal for raising the right wheel suspensions 920 and 940. Herein the reference value may correspond to the height of the driver's vehicle 700."). Lee does not explicitly teach controlling the brake force. However Kim teaches in a similar field of collision response the brake control unit makes the braking force of the brakes on the non-collision side greater than the braking force of the brakes on the collision side at a predetermined time prior to the time of the collision (see at least Kim Abstract : "A brake device is prepared with brake cylinders(1,2) and brake pressure operators(3,4) Herein, a detector(5) recognizes a balance state of a vehicle and a detector(6) senses a shock state of the vehicle. When the vehicle is inclined in a state of being given a shock, an electronic control unit(7) increases the brake pressure of a brake cylinder on a side where the vehicle is ascended. On the other hand, the electronic control unit sends a control order to the brake pressure operators(3,4) to decrease the pressure of the opposite brake cylinder. Accordingly, the upset of the vehicle is prevented."). It would have been obvious to someone skilled in the art before the effective filing date to modify Lee with Kim to include controlling brake forces based on the motivation to prevent vehicle rollovers.
Regarding claim 4, the combination of Lee and Odate remains as applied to claim 1. Lee further teaches a d a posture determination unit configured to determine a posture of the vehicle, wherein, after the collision, the brake control unit performs a control to cause the braking force of the brakes on the collision side and the braking force of the brakes on the non-collision side to differ from each other (see at least Lee para 399: "For example, when rotations 1610, 1620, of the vehicle 700 about the overall-length direction L are detected according to rotation detected in the image, the processor 170 may determine that the vehicle has flipped over"), The combination of Lee and Odate does not explicitly teach switches a strength of the braking force of the brakes between the collision side and the non-collision side in accordance with the posture of the vehicle determined by the posture determination unit, however Lee does teach providing height control on the suspension of a vehicle when an overturning situation is detected after a collision with another vehicle (see at least Lee para 401: "If overturning of the driver's vehicle 700 is sensed after collision with the vehicle 1510 approaching from the right side occurs, the processor 170 may provide a control signal for raising the wheel suspensions positioned on the opposite side of the impacted portion.") and Kim teaches controlling the brake pressure based on the tilt of a vehicle (see at least Kim Abstract : "A brake device is prepared with brake cylinders(1,2) and brake pressure operators(3,4) Herein, a detector(5) recognizes a balance state of a vehicle and a detector(6) senses a shock state of the vehicle. When the vehicle is inclined in a state of being given a shock, an electronic control unit(7) increases the brake pressure of a brake cylinder on a side where the vehicle is ascended. On the other hand, the electronic control unit sends a control order to the brake pressure operators(3,4) to decrease the pressure of the opposite brake cylinder. Accordingly, the upset of the vehicle is prevented."). It would have been obvious to combine Lee, Odate, and Kim to include switching the braking force of a vehicle after a collision based on the motivation to prevent an overturn incident after a collision. 
Regarding claim 5, the combination of Lee, Odate, and Kim remains as applied to claim 4. Lee further teaches the posture determination unit determines whether or not a roll direction of the vehicle has changed (see at least Lee para 134: "For example, if rotation of the predetermined object to the left or right beyond a reference value is sensed, the processor 170 may determine that the driver's vehicle 700 flips over."); and in a case that the posture determination unit determines that the roll direction has changed, the brake control unit switches the strength of the braking force of the brakes between the collision side and the non-collision side (see at least Lee para 135: "If overturning of the driver's vehicle 700 is sensed after collision with another vehicle approaching from the left side or the right side occurs, the processor 170 may provide a control signal for raising the suspension of the wheels on the opposite side of the impacted portion.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fairfield (US Pub. 2017/0158175) teaches mitigating collisions by engaging a brake system. Jeong et al. (US Pub 2019/0135246) teaches partial braking to avoid a collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663